               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID KENNOY,                             :   CIVIL ACTION NO. 3:16-CV-2034
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
            v.                            :
                                          :
SYNCHRONY BANK, et al.,                   :
                                          :
                   Defendants             :

                                     ORDER

      AND NOW, this 26th day of December, 2018, upon consideration of the

unopposed motion (Doc. 54) to compel arbitration and stay the action filed by

defendant Synchrony Bank (“Synchrony”), it is hereby ORDERED that:

      1.    Synchrony’s unopposed motion (Doc. 54) is GRANTED.

      2.    Plaintiff shall submit his claims to arbitration pursuant to the terms of
            the account Agreements between the parties.

      3.    This action is stayed pending the outcome of arbitration.

      4.    The Clerk of Court is directed to mark this case as CLOSED for
            statistical purposes only.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
